              Case 1:20-cv-00784-DLB Document 23 Filed 09/01/21 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND
        CHAMBERS OF                                                                 101 WEST LOMBARD STREET
   DEBORAH L. BOARDMAN                                                             BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                               (410) 962-7810
                                                                                         Fax: (410) 962-2577
                                                                                  MDD_DLBChambers@mdd.uscourts.gov




                                                      September 1, 2021


    LETTER TO COUNSEL

            RE:     Everlena G. v. Kijakazi1
                    Civil No. DLB-20-784


    Dear Counsel:

            On March 24, 2020, plaintiff petitioned this Court to review the Social Security
    Administration’s (“SSA’s”) final decision to deny her claims for Disability Insurance Benefits and
    Supplemental Security Income. ECF 1. I have considered the parties’ cross-motions for summary
    judgment and plaintiff’s response. Pl.’s Mem., ECF 16; Def.’s Mem., ECF 21; Pl.’s Reply, ECF
    22. I find no hearing necessary. See Loc. R. 105.6 (D. Md. 2021). This Court must uphold the
    denial if the SSA employed correct legal standards in making findings supported by substantial
    evidence. See 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).
    Under that standard, I will deny both motions, reverse the Commissioner’s decision in part, and
    remand the case to the Commissioner for further consideration. This letter explains my rationale.

           Plaintiff filed her claims for benefits on February 23, 2017, and March 2, 2017, alleging an
    onset date of February 16, 2015. Administrative Transcript (“Tr.”) 360–61, 372–77. The SSA
    denied her claims initially and on reconsideration. Tr. 249–53. An Administrative Law Judge
    (“ALJ”) held a hearing on January 30, 2019. Tr. 188–211. Following the hearing, the ALJ
    determined plaintiff was not disabled within the meaning of the Social Security Act during the
    relevant time frame. Tr. 72–97. Because the Appeals Council denied plaintiff’s request for review,
    the ALJ’s decision constitutes the final, reviewable decision of the SSA. Tr. 1–7; see Sims v. Apfel,
    530 U.S. 103, 106-07 (2000); 20 C.F.R. § 422.210(a).



    1
     Kilolo Kijakazi recently became the Acting Commissioner of Social Security. Office of the
    Commissioner, SOC. SEC. ADMIN., www.ssa.gov/org/coss.htm (last visited July 21, 2021).
    Pursuant to the last sentence of 42 U.S.C. § 405(g), actions brought under that Section “survive
    notwithstanding any change in person occupying the office of the Commissioner of Social
    Security.” Substitution of the successor as the party in interest is automatic. Fed. R. Civ. P. 25(d).
          Case 1:20-cv-00784-DLB Document 23 Filed 09/01/21 Page 2 of 6
Everlena G. v. Kijakazi
Civil No. DLB-20-784
September 1, 2021
Page 2

        The ALJ found plaintiff severely impaired by “hernia, [sic] irritable bowel syndrome,
depression, and anxiety.” Tr. 78. Despite these impairments, the ALJ determined plaintiff retained
the residual functional capacity (“RFC”) to:

       perform light work as defined in 20 CFR 404.1567(b) and 416.967(b) except she
       can occasionally climb ramps and stairs, stoop, kneel, crouch, and crawl. She can
       never climb ladders, ropes, or scaffolds. She can perform simple, routine tasks and
       can understand, remember, and carry out simple instructions.

Tr. 80. After considering the testimony of a vocational expert (“VE”), the ALJ determined plaintiff
could not perform her past relevant work but could perform other jobs existing in significant
numbers in the national economy. Tr. 89–91. Therefore, the ALJ concluded plaintiff was not
disabled. Tr. 91.

       On appeal, plaintiff argues the ALJ’s decision fails to comply with the requirements of
Mascio v. Colvin, 780 F.3d 632 (4th Cir. 2015). Pl.’s Mem.; Pl.’s Reply. I agree the ALJ failed
to comply with Mascio’s mandate. Accordingly, I remand, but I express no opinion as to plaintiff’s
ultimate entitlement to benefits.

        The Fourth Circuit in Mascio remanded for, as pertinent to this case, the inadequacy of the
ALJ’s RFC assessment with respect to the plaintiff’s “moderate difficulties” in concentration,
persistence, or pace (“CPP”). 780 F.3d at 638. CPP is one of four broad functional areas an ALJ
must consider when evaluating a claimant’s mental impairments.2 20 C.F.R. Pt. 404, Subpt. P,
App’x 1, § 12.00(A)(2)(b); see 20 C.F.R. §§ 404.1520a, 416.920a (explaining the “special
technique” for evaluating the severity of a claimant’s mental impairments). The ALJ assesses the
extent to which the claimant’s impairment “interferes with [her] ability to function independently,
appropriately, effectively, and on a sustained basis.” 20 C.F.R. §§ 404.1520a(c)(2),
416.920a(c)(2). The ALJ then rates a claimant’s degree of limitation in the four areas using a five-
point scale: none, mild, moderate, marked, or extreme. Id. §§ 404.1520a(c)(2), 416.920a(c)(4). A
moderate limitation signifies the claimant’s “fair” abilities in the relevant functional area. 20
C.F.R. Pt. 404, Subpt. P, App’x 1 § 12.00(F)(2)(c).

         In Mascio, the ALJ found the plaintiff moderately limited in CPP but confined the
plaintiff’s nonexertional RFC only to “unskilled work.” 780 F.3d at 637–38. The Fourth Circuit
remanded, holding an ALJ does not summarily account for a moderate CPP limitation by
restricting a claimant to “simple, routine tasks or unskilled work . . . [because] the ability to
perform simple tasks differs from the ability to stay on task.” Id. at 638; see Shinaberry v. Saul,
952 F.3d 113, 121 (4th Cir. 2020). Although the Fourth Circuit noted that the ALJ’s error might
have been cured by an explanation as to why the claimant’s moderate difficulties in CPP did not


1
  ALJs also assess three other functional areas: (1) the ability to understand, remember, or apply
information; (2) the ability to interact with others; and (3) the ability to adapt or manage oneself.
20 C.F.R. Pt. 404, Subpt. P, App’x 1, § 12.00(A)(2)(b) (the “paragraph B” criteria).
          Case 1:20-cv-00784-DLB Document 23 Filed 09/01/21 Page 3 of 6
Everlena G. v. Kijakazi
Civil No. DLB-20-784
September 1, 2021
Page 3

translate into a limitation in the claimant’s RFC, it held that absent such an explanation, remand
was necessary. Mascio, 780 F.3d at 638.

       In this case, the ALJ found plaintiff was moderately limited in CPP:

       The next functional area addresses the claimant’s ability to concentrate, persist, or
       maintain pace. For this criterion, the claimant has only moderate limitations. The
       claimant contended that she has limitations in concentrating generally, reading,
       focusing generally, and maintaining a regular work schedule. On the other hand,
       as further explained below, she also said she is able to prepare meals, read, drive,
       manage funds, handle her own medical care, and attend church. Additionally, the
       record fails to show any mention of distractibility.

Tr. 79. The ALJ then determined that plaintiff retained the nonexertional RFC to “perform simple,
routine tasks and . . . understand, remember, and carry out simple instructions.” Tr. 80. In view
of Mascio’s mandate that an ALJ does not summarily account for a moderate limitation in CPP by
limiting a claimant to simple, routine tasks, see Mascio, 780 F.3d at 638, remand is required unless
the ALJ explained how plaintiff could maintain CPP while performing work involving only
“simple, routine tasks,” see Tr. 80.

        The Commissioner argues that the ALJ adequately explained her determination and that
this case is therefore analogous to Shinaberry, 952 F.3d 113. See Def.’s Mem. 8–10. I disagree.
In Shinaberry, the Fourth Circuit held that an ALJ adequately explained an RFC determination
limiting the moderately CPP-limited plaintiff to “simple, routine, repetitive tasks.” 952 F.3d at
120–23. The ALJ found that the plaintiff was severely impaired by borderline intellectual
functioning, that this mental impairment resulted in a moderate CPP limitation, and that an RFC
confined to “simple, routine, repetitive tasks” accounted for that limitation. Id. at 119–20. The
ALJ explained the reliance on evidence from the state agency psychological consultants, who
explained that the plaintiff was moderately limited in performing complex tasks. Id. at 120. The
ALJ also relied on evidence from a consultative psychological examiner, who “opined that the
claimant would have limits in her ability to complete a workweek in a job requiring reading and
math calculation, because of her weakness in her processing skills” and “that [the plaintiff’s]
concentration and task persistence were adequate.” Id. at 121–22. Further, the plaintiff’s mental
impairment was a “lifelong borderline intellectual disability,” with which “she had been gainfully
employed for decades despite her mental limitations.” Id. Thus, in Shinaberry, the ALJ cited
detailed medical findings that identified the origin of the plaintiff’s CPP limitation—complex tasks
that implicate more intense mental processing—and sufficiently explained how an RFC limited to
“simple, routine, repetitive tasks” accounted for her difficulty with CPP. See also Sizemore v.
Berryhill, 878 F.3d 72, 80–81 (4th Cir. 2017) (affirming an ALJ’s RFC determination that a
moderately CPP-limited plaintiff could maintain CPP while performing “simple one, two-step
tasks” because the ALJ discussed evidence from doctors that the plaintiff was capable of showing
sustained attention for “simple, routine tasks,” “basic, routine tasks,” and “simple repetitive
tasks”).
          Case 1:20-cv-00784-DLB Document 23 Filed 09/01/21 Page 4 of 6
Everlena G. v. Kijakazi
Civil No. DLB-20-784
September 1, 2021
Page 4

        In contrast, the ALJ in this case did not explain how the RFC accounted for plaintiff’s
moderate CPP limitation. The ALJ specifically set off a section of her decision to discuss
plaintiff’s CPP limitation:

       The record shows that initially, the claimant stated she reads very well, can pay
       attention “very long,” and finishes what she starts before she takes her medications.
       On examination, she was repeatedly noted to have no sedation, confusion, or
       cognitive impairment. In early 2015, she kept track of her FMLA paperwork and
       repeatedly reminded the doctors to follow up with completing forms in support of
       her application. In mid-December 2017, she reported good concentration. In mid-
       October 2018, she was noted to have maintained one coping skill.

See Tr. 86–87. Absent from this section is any reference to plaintiff’s difficulty with complex
tasks or capabilities with respect to simple tasks. Rather, the ALJ cited normal findings that might
suggest the ALJ believed plaintiff was actually more capable than someone with moderate CPP
limitations. But since the ALJ herself found that plaintiff was moderately limited in CPP, the ALJ
must account for those limitations in the RFC or explain how plaintiff could maintain CPP while
performing simple, routine tasks. See Tr. 79. The ALJ did neither. This case is similar to Brocato
v. Cmm’r, Soc. Sec. Admin., No. SAG-16-2540, 2017 WL 3084382, at *3 (D. Md. July 19, 2017),
in which Judge Gallagher was “unable to ascertain whether the ALJ truly believed [plaintiff] to
have moderate difficulties in [CPP], instead of mild, or no difficulties, and how those difficulties
restrict her RFC to” “simple[,] routine tasks.” Accordingly, remand is appropriate.

        The Commissioner argues that certain other portions of the ALJ’s decision sufficiently
explain the ALJ’s RFC determination. I disagree. With respect to the ALJ’s special technique
paragraph, the ALJ explained her finding that plaintiff was moderately limited in CPP. The
discussion of plaintiff’s capabilities in that paragraph explains why plaintiff’s CPP limitation is
“only moderate,” rather than marked or extreme. See Tr. 79; 20 C.F.R. Pt. 404, Subpt. P, App’x
1, § 12.00(A)(2)(b) (“To satisfy the paragraph B criteria . . . [and meet or equal a listed
impairment,] your mental disorder must result in ‘extreme’ limitation of one, or ‘marked’
limitation of two, of the four areas of mental functioning.”). It does not explain the RFC
determination. Further, the ALJ did not connect the complexity of tasks with plaintiff’s CPP
limitation at any point during that paragraph. The ALJ’s broad statement that “the objective
medical evidence and other evidence of record is inconsistent with a disabling level of
impairments,” see Tr. 82, does not explain her RFC determination or elucidate how plaintiff could
perform simple tasks throughout a workday. Further, while plaintiff may have argued she
experienced disabling CPP limitations, it was the ALJ who found that plaintiff’s limitation was
moderate. The issue here is the unexplained asymmetry between the ALJ’s findings—not the
credibility of plaintiff’s complaints. See Mascio, 780 F.3d at 638.

       The ALJ also discussed plaintiff’s activities of daily living and found they were
inconsistent with plaintiff’s stated limitations, see Tr. 80–89, but the ALJ’s analysis insufficiently
explains how plaintiff, who the ALJ found was moderately limited in CPP, could persist
throughout the workday. For example, the ALJ wrote, “In mid-December 2017, [plaintiff]
          Case 1:20-cv-00784-DLB Document 23 Filed 09/01/21 Page 5 of 6
Everlena G. v. Kijakazi
Civil No. DLB-20-784
September 1, 2021
Page 5

reported she was able to cook and takes care of her grandchildren, suggesting that she has not been
working due to caring for her grandchildren, rather than the allegedly disabling impairments.” See
Tr. 82 (internal citations omitted). However, in the record the ALJ cites, plaintiff’s provider noted
only that plaintiff listed cooking as an ability, see Tr. 1149, and that plaintiff “enjoys cooking and
taking care of her grandchildren,” see Tr. 1150. The note contains no reference to how much time
she actually spent cooking, the complexity of that activity, or whether plaintiff actually did spend
any time taking care of her grandchildren after her alleged onset date. See Tr. 1149–50. The
“missing explanation” contemplated in Mascio relates to how a moderately CPP-limited claimant
could engage in a type of work eight hours per day, five days per week. See Mascio, 780 F.3d at
637–38 (“Perhaps the ALJ can explain why Mascio’s moderate limitation in [CPP] at step three
does not translate into a limitation in Mascio’s residual functional capacity.”); Social Security
Ruling (“SSR”) 96-8p, 1996 WL 374184, at 1* (July 2, 1996) (“Ordinarily, RFC is an assessment
of an individual’s ability to do sustained work-related physical and mental activities in a work
setting on a regular and continuing basis. A ‘regular and continuing basis’ means 8 hours a day,
for 5 days a week, or an equivalent work schedule.”). As in Mascio, that explanation is missing
here.

         For similar reasons, the remainder of the ALJ’s decision fails to cure the Mascio error. The
Commissioner argues the ALJ’s discussion of plaintiff’s work activity, statements about her
housing status, treatment history, and medical records explains the ALJ’s RFC determination. See
Def.’s Mem. 8–10. However, nowhere in the ALJ’s discussion of those aspects of plaintiff’s claim
did the ALJ discuss plaintiff’s capabilities in relation to task complexity. For example, unlike in
Shinaberry, where the plaintiff worked for decades while impaired by her stable, lifelong
disability, see 952 F.3d at 121–22, here the ALJ noted only that after plaintiff’s alleged onset date
she engaged in some work, none of which approached substantial gainful activity (“SGA”), see
Tr. 77–78 (discussing apparent inconsistencies in plaintiff’s statements of her work history but
concluding that “there is no evidence of SGA-level activity since the alleged onset date”). With
respect to plaintiff’s living arrangement, which the ALJ noted plaintiff inconsistently described,
see Tr. 82, the ALJ made no connection between that fact and her finding with respect to plaintiff’s
ability to maintain CPP, see Tr. 80–89.

        Finally, the Commissioner argues the ALJ’s discussion of plaintiff’s treatment history and
medical notes explains her RFC determination as it relates to her moderate CPP impairment
finding. The Fourth Circuit in Mascio rejected similar arguments made by the Commissioner. In
Mascio, the “Commissioner argue[d] that the ALJ properly excluded any limitation for [CPP]
because the ALJ . . . disbelieved Mascio’s claim that her pain medication caused daytime fatigue
because she never sought treatment for this side effect.” 780 F.3d at 638. The Fourth Circuit,
however, noted that while “it [was] true that the ALJ concluded that Mascio’s allegation that her
pain caused daytime fatigue was ‘less credible’ because she did not complain about this side effect
to her doctors,” this fact left the Court “to wonder if the ALJ found her claim of fatigue partially
or completely incredible, particularly since the ALJ elsewhere concluded that Mascio’s pain
medication ‘impacts her thought processes.’” Id. That “inconsistency,” the Fourth Circuit held,
“need[] [have been] explained.” Id. Relatedly, the Commissioner argued in Mascio “that the ALJ
properly excluded the limitation for [CPP] because Mascio did not attend five scheduled follow-
          Case 1:20-cv-00784-DLB Document 23 Filed 09/01/21 Page 6 of 6
Everlena G. v. Kijakazi
Civil No. DLB-20-784
September 1, 2021
Page 6

up appointments with a mental health counselor.” See id. at n.8. The Fourth Circuit observed,
however, that “despite Mascio not following up for treatment, the ALJ credited Mascio’s
adjustment disorder as requiring a limitation to unskilled work.” See id.

          Here, analogous to Mascio, the Commissioner argues the ALJ properly found plaintiff’s
CPP limitation did not require accommodation in part because the ALJ disbelieved plaintiff’s
statements of symptoms because plaintiff “did not seek any psychiatric treatment until mid-
December 2017, after she had already requested a hearing in this case.” See Def.’s Mem. 9; Tr. 85.
Yet, also as in Mascio, the ALJ herself concluded that plaintiff’s depression and anxiety impacted
her ability to maintain CPP. See 780 F.3d at 638 n.8; Tr. 78–79. Most importantly, as in Mascio,
the ALJ did not explain anywhere in her discussion of plaintiff’s treatment how plaintiff could
maintain CPP despite her moderate CPP impairment. See 780 F.3d at 638; Tr. 80–89. “[T]his
inconsistency needs to be explained.” See Mascio, 780 F.3d at 638.

       For the reasons set forth herein, plaintiff’s motion for summary judgment, ECF 16, is
denied, and the Commissioner’s motion for summary judgment, ECF 21, is denied. Pursuant to
sentence four of 42 U.S.C. § 405(g), the SSA’s judgment is reversed in part due to inadequate
analysis. The case is remanded for further proceedings in accordance with this opinion.

        Despite the informal nature of this letter, it should be flagged as an opinion. A separate
order follows.

                                                 Sincerely yours,

                                                            /s/

                                                 Deborah L. Boardman
                                                 United States District Judge
